Exhibit 10.2

GUARANTEE AND COLLATERAL AGREEMENT

made by

each of the Grantors (as defined herein)

in favor of

Bank of Montreal,

as Administrative Agent

Dated as of March 10, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

   DEFINITIONS      2   

Section 1.01

   Definitions      2   

Section 1.02

   Other Definitional Provisions; References      3   

ARTICLE II

   GUARANTEE      4   

Section 2.01

   Guarantee      4   

Section 2.02

   Payments      5   

ARTICLE III

   GRANT OF SECURITY INTEREST      5   

Section 3.01

   Grant of Security Interest      5   

Section 3.02

   Transfer of Pledged Securities      6   

Section 3.03

   Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles
     7   

Section 3.04

   Pledged Securities      7   

ARTICLE IV

   ACKNOWLEDGMENTS, WAIVERS AND CONSENTS      7   

Section 4.01

   Acknowledgments, Waivers and Consents      7   

Section 4.02

   No Subrogation, Contribution or Reimbursement      10   

ARTICLE V

   REPRESENTATIONS AND WARRANTIES      10   

Section 5.01

   Representations in Loan Agreement      10   

Section 5.02

   Benefit to the Guarantor      10   

Section 5.03

   Perfected First Priority Liens      11   

Section 5.04

   Prior Names, Addresses, Locations of Tangible Assets      11   

Section 5.05

   Pledged Securities      11   

Section 5.06

   Instruments and Chattel Paper      11   

ARTICLE VI

   COVENANTS      12   

Section 6.01

   Covenants in Loan Agreement      12   

Section 6.02

   Maintenance of Perfected Security Interest; Further Documentation      12   

Section 6.03

   Pledged Securities      12   

Section 6.04

   Commercial Tort Claims      13   

ARTICLE VII

   REMEDIAL PROVISIONS      14   

Section 7.01

   Pledged Securities      14   

Section 7.02

   Collections on Accounts, Etc      15   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 7.03

   Proceeds      16   

Section 7.04

   Texas UCC and Other Remedies      16   

Section 7.05

   Private Sales of Pledged Securities      17   

Section 7.06

   Waiver; Deficiency      18   

Section 7.07

   Non-Judicial Enforcement      18   

ARTICLE VIII

   THE ADMINISTRATIVE AGENT      18   

Section 8.01

   Administrative Agent’s Appointment as Attorney-in-Fact, Etc.      18   

Section 8.02

   Duty of Administrative Agent      19   

Section 8.03

   Execution of Financing Statements      20   

Section 8.04

   Authority of Administrative Agent      21   

ARTICLE IX

   SUBORDINATION OF INDEBTEDNESS      21   

Section 9.01

   Subordination of All Guarantor Claims      21   

Section 9.02

   Claims in Bankruptcy      21   

Section 9.03

   Payments Held in Trust      21   

Section 9.04

   Liens Subordinate      21   

Section 9.05

   Notation of Records      22   

ARTICLE X

   MISCELLANEOUS      22   

Section 10.01

   Waiver      22   

Section 10.02

   Notices      22   

Section 10.03

   Amendments in Writing      22   

Section 10.04

   Successors and Assigns      22   

Section 10.05

   Invalidity      22   

Section 10.06

   Counterparts      23   

Section 10.07

   Survival      23   

Section 10.08

   Captions      23   

Section 10.09

   No Oral Agreements      23   

Section 10.10

   Governing Law; Submission to Jurisdiction      23   

Section 10.11

   Acknowledgments      24   

Section 10.12

   Additional Grantors      25   

Section 10.13

   Set-Off      25   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 10.14

   Releases      26   

Section 10.15

   Reinstatement      26   

Section 10.16

   Acceptance      27   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

  1. Notice Addresses of Guarantors

 

  2. Description of Pledged Securities

 

  3. Filings and Other Actions Required to Perfect Security Interests

 

  4. Prior Names and Prior Chief Executive Office

ANNEX:

 

  1. Form of Assumption Agreement

 

-iv-



--------------------------------------------------------------------------------

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 10, 2015, is made by
Dune Energy, Inc., a Delaware corporation (the “Borrower”), and each of the
other signatories hereto other than the Administrative Agent (the Borrower and
each of the other signatories hereto other than the Administrative Agent,
together with any other Subsidiary of the Borrower that becomes a party hereto
from time to time after the date hereof, (the “Grantors”), in favor of Bank of
Montreal, as administrative agent (in such capacity, together with its
successors in such capacity, the (“Administrative Agent”), for the banks and
other financial institutions (the “Lenders”) from time to time parties to the
Loan Agreement (defined below).

RECITALS

A. Reference is made to the Post-Petition Superpriority Loan Agreement dated as
of March 10, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent.

B. On March 8, 2015 (the “Commencement Date”) the Borrower filed a voluntary
petition with the United States Bankruptcy Court for the Western District of
Texas, Austin Division for relief under Chapter 11 of Title 11 of the United
States Code (as amended, the “Bankruptcy Code”).

C. The Borrower intends to continue to operate its business as a debtor and
debtor in possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

D. The Borrower has requested that the Lenders provide financing to the Borrower
consisting of a debtor in possession facility more particularly described in the
Loan Agreement pursuant to Sections 364(c) and (d) of the Bankruptcy Code.

E. The Lenders have indicated their willingness to agree to extend the loans to
the Borrower on the terms and conditions set forth in the Loan Agreement and the
Financing Orders (as defined in the Loan Agreement) then in effect pursuant to
Sections 364(c) and (d) of the Bankruptcy Code.

F. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Loan Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Secured Parties. The Guarantors (as
defined below) are affiliates of the Borrower, will derive substantial benefits
from the extension of credit to the Borrower pursuant to the Loan Agreement and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit.



--------------------------------------------------------------------------------

G. NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into the Loan Agreement and to induce the Lenders and other Secured Parties to
make their respective extensions of credit to the Borrower thereunder, each
Grantor hereby agrees with the Administrative Agent, for the ratable benefit of
the Secured Parties, as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

(a) As used in this Agreement, each term defined above shall have the meaning
indicated above. Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement, and the following terms as well as all uncapitalized terms which are
defined in the Texas UCC on the date hereof are used herein as so defined:
Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, General Intangibles, Goods, Instruments,
Inventory, Investment Property, Letter-of-Credit Rights, Payment Intangibles,
Proceeds, Supporting Obligations, and Tangible Chattel Paper.

(b) The following terms shall have the following meanings:

“Account Debtor” means a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

“Agreement” means this Amended and Restated Guarantee and Collateral Agreement,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Avoidance Actions” means avoidance actions of the Grantors under Chapter 5 or
Section 724(a) of the Bankruptcy Code. The term does not include an action to
avoid a transfer under Section 549 of the Bankruptcy Code if the transfer was of
an asset otherwise constituting Collateral.

“Collateral” shall have the meaning assigned such term in Section 3.01.

“Excluded Property” means (a) any Equipment subject to a purchase money security
interest or equipment or capital lease (“Encumbered Equipment”) if and to the
extent that the creation of a security interest in the right, title or interest
of the Grantor in the Encumbered Equipment would cause or result in a default
under any contractual provision or other restriction; (b) any rights or interest
in any contract, license, permit or franchise covering real or personal property
of the Grantor if, under the terms of the contract, license, permit or franchise
or applicable law, the grant of a security interest or other Lien therein is
prohibited as a matter of Law, or under the terms of the contract, license,
permit or franchise and that prohibition has not been effectively waived or the
consent of the other party(ies) to such contract, license, permit or franchise
has not been obtained, but the foregoing exclusions in no way will be construed
(i) to apply to the extent that any described prohibition is unenforceable under
Section 9-406, 9-407, 9408, or 9-409 of the UCC (as same may be limited by other
applicable Law) or other applicable Law, or (ii) to limit, impair or otherwise
affect the continuing security interests of the Secured Creditors in and Liens
upon any rights or interests of the Grantors in or to (A) monies due or to
become due under any described contract, license, permit or franchise (including
any Accounts), or (B) any proceeds from the sale, license, lease, or other
dispositions of any such contract or license; (c) leasehold interests;
(d) assets subject to certificates of title; (e) “intent to use” trademark
applications; and (f) assets as to which the Administrative Agent and the
Borrower reasonably agree that the cost of obtaining a security interest or
perfection thereof is excessive in relation to the benefit to the Lenders of the
security afforded thereby.

 

2



--------------------------------------------------------------------------------

“Guarantors” means, collectively, each Grantor other than the Borrower.

“Issuers” means, collectively, each issuer of a Pledged Security.

“Pledged Securities” means: (i) the equity interests described or referred to in
Schedule 2; and (ii) (a) the certificates or instruments, if any, representing
such equity interests, (b) all dividends (cash, stock or otherwise), cash,
instruments, rights to subscribe, purchase or sell and all other rights and
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such equity interests, (c) all
replacements, additions to and substitutions for any of the property referred to
in this definition, including, without limitation, claims against third parties,
(d) the proceeds, interest, profits and other income of or on any of the
property referred to in this definition and (e) all books and records relating
to any of the property referred to in this definition.

“Post-Default Rate” means the Alternate Base Rate plus the Applicable Margin
plus two percent (2%) per annum, but in no event to exceed the Highest Lawful
Rate.

“Secured Obligations” means, collectively, all Indebtedness, liabilities and
obligations of the Borrower and each Guarantor to the Administrative Agent and
the Lenders, of whatsoever nature and howsoever evidenced, due or to become due,
now existing or hereafter arising, whether direct or indirect, absolute or
contingent, which may arise under, out of, or in connection with the Loan
Agreement, any Cash Management Agreement, the other Loan Documents, the Hedging
Arrangements and all other agreements, guarantees, notes and other documents
entered into by any party in connection therewith, and any amendment,
restatement or modification of any of the foregoing, including, but not limited
to, the full and punctual payment when due of any unpaid principal of the Loans,
any amounts payable in respect of an early termination under any Hedging
Arrangment, interest (including, without limitation, interest accruing at any
post-default rate), fees, reimbursement obligations, guaranty obligations,
penalties, indemnities, legal and other fees, charges and expenses, and amounts
advanced by and expenses incurred in order to preserve any collateral or
security interest, whether due after acceleration or otherwise.

“Secured Parties” means, collectively, the Administrative Agent and the Lenders.

“Securities Act” means the Securities Act of 1933, as amended.

“Texas UCC” means the Uniform Commercial Code, as it may be amended, from time
to time in effect in the State of Texas.

Section 1.02 Other Definitional Provisions; References. The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms. The gender of all words shall include the masculine,
feminine, and neuter, as appropriate. The words “herein,” “hereof,” “hereunder”
and other words of similar import when used in this Agreement refer to this
Agreement as a whole, and not to any particular article, section or subsection.
Any reference herein to a Section shall be deemed to refer to the applicable
Section of this Agreement unless otherwise stated herein. Any reference herein
to an exhibit, schedule or

 

3



--------------------------------------------------------------------------------

annex shall be deemed to refer to the applicable exhibit, schedule or annex
attached hereto unless otherwise stated herein. Where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

ARTICLE II

GUARANTEE

Section 2.01 Guarantee.

(a) Each of the Guarantors, subject to the Interim Financing Order (with respect
to the period between the entry of the Interim Financing Order and entry of the
Final Financing Order) and the Final Financing Order with respect to the period
after entry of the Final Financing Order) hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and each of their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower and the Guarantors when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations. This is a
guarantee of payment and not collection.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

(d) Each Guarantor agrees that if the maturity of any of the Secured Obligations
is accelerated, such maturity shall also be deemed accelerated for the purpose
of this guarantee without demand or notice to such Guarantor. The guarantee
contained in this Article II shall remain in full force and effect until all the
Secured Obligations (other than amounts in respect of indemnification, expense
reimbursement, yield protection or tax gross-up for which no claim has been
made) shall have been satisfied by payment in full and all Hedging Arrangements
secured hereby and the Loan Agreement and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Loan Agreement, no
Secured Obligations may be outstanding.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect

 

4



--------------------------------------------------------------------------------

of the Secured Obligations or any payment received or collected from such
Guarantor in respect of the Secured Obligations), remain liable for the Secured
Obligations up to the maximum liability of such Guarantor hereunder until the
Secured Obligations (other than amounts in respect of indemnification, expense,
reimbursement, yield protection or tax gross-up for which no claim has been
made) are paid in full and the Loan Agreement and the Commitments are
terminated.

Section 2.02 Payments. Each Guarantor hereby agrees and guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars that constitute immediately available funds at the
Principal Office of the Administrative Agent specified pursuant to the Loan
Agreement.

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.01 Grant of Security Interest. Each Grantor, subject to the Interim
Financing Order (with respect to the period between the entry of the Interim
Financing Order and entry of the Final Financing Order) and the Final Financing
Order with respect to the period after entry of the Final Financing Order)
hereby pledges, assigns, transfers and grants to the Administrative Agent, for
the ratable benefit of the Secured Parties, a security interest in all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest and whether now existing or hereafter coming into
existence (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations:

(1) all Accounts;

(2) all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);

(3) all Commercial Tort Claims;

(4) all Deposit Accounts other than payroll, withholding tax and other fiduciary
Deposit Accounts;

(5) all Documents;

(6) all General Intangibles (including, without limitation, rights in and under
any Swap Agreements);

(7) all Goods (including, without limitation, all Inventory and all Equipment,
but excluding all Fixtures);

(8) all Instruments;

(9) all Investment Property;

 

5



--------------------------------------------------------------------------------

(10) all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);

(11) all Pledged Securities;

(12) all Supporting Obligations;

(13) all books and records pertaining to the Collateral;

(14) to the extent not otherwise included, any other property insofar as it
consists of personal property of any kind or character defined in and subject to
the Texas UCC;

(15) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security, guarantees and other
Supporting Obligations given with respect to any of the foregoing; and

(16) causes of action pursuant to, and the proceeds of any cause of action
pursuant to, Section 549 of the Bankruptcy Code to recover any post-petition
transfer of collateral and subject to entry of the Final Order, (A) the proceeds
of any Avoidance Actions and (B) any rights under Section 506(c) of the
Bankruptcy Code and the proceeds thereof.

Notwithstanding anything to the contrary contained in clauses (1) through
(16) above, the Collateral will not include any Excluded Property.

The security interest has also been granted pursuant to the Financing Orders.
This Agreement supplements the Financing Orders without in any way diminishing
or limiting the effect of the Financing Orders or any Lien or security interest
granted thereunder.

Without limiting the provisions of the Financing Orders providing for the
automatic perfection of the security interest, each Grantor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any relevant jurisdiction any initial financing statements (including fixture
filings and as-extracted collateral filings) with respect to the Collateral or
any part thereof and amendments thereto that (i) indicate the Collateral as all
assets of such Grantor or words of similar effect, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization and the type of
organization and (B) in the case of a financing statement filed as a fixture
filing or an as-extracted collateral filing, a sufficient description of the
real property to which such Collateral relates (including the name of a record
owner of such real property if the applicable Grantor does not have an interest
of record in such real property). Each Grantor agrees to provide such
information to the Administrative Agent and the Lenders promptly upon request by
any such Person.

Section 3.02 Transfer of Pledged Securities. All certificates and instruments
representing or evidencing the Pledged Securities shall be delivered to and held
pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and, in the case of an instrument or certificate in
registered form, shall be duly indorsed to the Administrative Agent or in blank
by an effective endorsement (whether on the certificate or instrument or on a

 

6



--------------------------------------------------------------------------------

separate writing), and accompanied by any required transfer tax stamps to effect
the pledge of the Pledged Securities to the Administrative Agent.
Notwithstanding the preceding sentence, all Pledged Securities must be delivered
or transferred in such manner, and each Grantor shall take all such further
action as may be reasonably requested by the Administrative Agent, as to permit
the Administrative Agent to be a “protected purchaser” to the extent of its
security interest as provided in Section 8.303 of the Texas UCC (if the
Administrative Agent otherwise qualifies as a protected purchaser).

Section 3.03 Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles. Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts, Chattel Paper and Payment Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account, Chattel Paper or Payment Intangible. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
or liability under any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any such other Secured Party of any
payment relating to such Account, Chattel Paper or Payment Intangible, pursuant
hereto, nor shall the Administrative Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to present or file
any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

Section 3.04 Pledged Securities. The granting of the foregoing security interest
does not make the Administrative Agent or any Secured Party a successor to
Grantor as a partner or member in any Issuer that is a partnership, limited
partnership or limited liability company, as applicable, and neither the
Administrative Agent, any Secured Party, nor any of their respective successors
or assigns hereunder shall be deemed to have become a partner or member in any
Issuer, as applicable, by accepting this Agreement or exercising any right
granted herein unless and until such time, if any, when any such Person
expressly becomes a partner or member in any Issuer, as applicable, and complies
with any applicable transfer provisions set forth in the charter or
organizational documents relating to an applicable Pledged Security after a
foreclosure thereon.

ARTICLE IV

ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

Section 4.01 Acknowledgments, Waivers and Consents.

(a) Each Grantor acknowledges and agrees that the obligations undertaken by it
under this Agreement involve the guarantee and the provision of collateral
security for the obligations of Persons other than such Grantor and that such
Grantor’s guarantee and provision of collateral security for the Secured
Obligations are absolute, irrevocable and unconditional under any and all
circumstances. In full recognition and furtherance of the foregoing, each

 

7



--------------------------------------------------------------------------------

Grantor understands and agrees, to the fullest extent permitted under applicable
law and except as may otherwise be expressly and specifically provided in the
Loan Documents, that each Grantor shall remain obligated hereunder (including,
without limitation, with respect to the guarantee made by such Grantor hereby
and the collateral security provided by such Grantor herein) and the
enforceability and effectiveness of this Agreement and the liability of such
Grantor, and the rights, remedies, powers and privileges of the Administrative
Agent and the other Secured Parties under this Agreement and the other Loan
Documents shall not be affected, limited, reduced, discharged or terminated in
any way:

(i) notwithstanding that, without any reservation of rights against any Grantor
and without notice to or further assent by any Grantor, (A) any demand for
payment of any of the Secured Obligations made by the Administrative Agent or
any other Secured Party may be rescinded by the Administrative Agent or such
other Secured Party and any of the Secured Obligations continued; (B) the
Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) the Loan Agreement, the
other Loan Documents, any Hedging Arrangements and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time; (D) any Grantor or any other Person may from time to time accept or enter
into new or additional agreements, security documents, guarantees or other
instruments in addition to, in exchange for or relative to, any Loan Document or
Hedging Arrangement, all or any part of the Secured Obligations or any
Collateral now or in the future serving as security for the Secured Obligations;
(E) any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any other Secured Party for the payment of the
Secured Obligations may be sold, exchanged, waived, surrendered or released; and
(F) any other event shall occur which constitutes a defense or release of
sureties generally; and

(ii) without regard to, and each Grantor hereby expressly waives to the fullest
extent permitted by law any defense now or in the future arising by reason of,
(A) the illegality, invalidity or unenforceability of the Loan Agreement, any
other Loan Document, any Hedging Arrangement, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (B) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Grantor or any other Person against the
Administrative Agent or any other Secured Party, (C) the insolvency, bankruptcy
arrangement, reorganization, adjustment, composition, liquidation, disability,
dissolution or lack of power of any Grantor or any other Person at any time
liable for the payment of all or part of the Secured Obligations or the failure
of the Administrative Agent or any other Secured Party to file or enforce a
claim in bankruptcy or other proceeding with respect to any Person; or any sale,
lease or transfer of any or all of the assets of the any Grantor, or any changes
in the shareholders of any Grantor; (D) the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Secured Obligations shall not be properly perfected or created,
or shall prove to

 

8



--------------------------------------------------------------------------------

be unenforceable or subordinate to any other Lien, it being recognized and
agreed by each of the Grantors that it is not entering into this Agreement in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the Secured
Obligations; (E) any failure of the Administrative Agent or any other Secured
Party to marshal assets in favor of any Grantor or any other Person, to exhaust
any collateral for all or any part of the Secured Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against any Grantor or
any other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Agreement or any other Loan Document; (F) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (G) the possibility that the Secured Obligations may
at any time and from time to time exceed the aggregate liability of such Grantor
under this Agreement; or (H) any other circumstance or act whatsoever (with or
without notice to or knowledge of any Grantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Borrower for the Secured Obligations, or of such Grantor under the guarantee
contained in Article II or with respect to the collateral security provided by
such Grantor herein, or which might be available to a surety or guarantor, in
bankruptcy or in any other instance.

(b) Each Grantor hereby waives to the extent permitted by law: (i) except as
expressly provided otherwise in any Loan Document, all notices to such Grantor,
or to any other Person, including but not limited to, notices of the acceptance
of this Agreement, the guarantee contained in Article II or the provision of
collateral security provided herein, or the creation, renewal, extension,
modification, accrual of any Secured Obligations, or notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in Article II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Secured
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto; or notice of any other
matters relating thereto; the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in Article
II and the collateral security provided herein and no notice of creation of the
Secured Obligations or any extension of credit already or hereafter contracted
by or extended to the Borrower need be given to any Grantor; and all dealings
between the Borrower and any of the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting any Grantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Secured Obligations, the guarantee contained in Article II
and the provision of collateral security herein; and (v) all principles or
provisions of law which conflict with the terms of this Agreement and which can,
as a matter of law, be waived.

(c) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Borrower, any other Grantor or

 

9



--------------------------------------------------------------------------------

any other Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Grantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any Grantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Grantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any other Secured Party against any Grantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings. Neither the Administrative Agent nor any other Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Secured Obligations or for the guarantee
contained in Article II or any property subject thereto.

Section 4.02 No Subrogation, Contribution or Reimbursement. Notwithstanding any
payment made by any Grantor hereunder or any set-off or application of funds of
any Grantor by the Administrative Agent or any other Secured Party, no Grantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any other Secured Party against the Borrower or any other Grantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations, nor shall any Grantor seek or be entitled to seek any indemnity,
exoneration, participation, contribution or reimbursement from the Borrower or
any other Grantor in respect of payments made by such Grantor hereunder, and
each Grantor hereby expressly agrees not to exercise any all such rights of
subrogation, reimbursement, indemnity and contribution until all Secured
Obligations then due shall have been paid. The Administrative Agent, for the
benefit of the Secured Parties, may use, sell or dispose of any item of
Collateral or security as it sees fit without regard to any subrogation rights
any Grantor may have, and upon any disposition or sale, any rights of
subrogation any Grantor may have shall terminate.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the other Secured Parties to enter into
the Loan Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby represents and
warrants to the Administrative Agent and each other Secured Party that:

Section 5.01 Representations in Loan Agreement. In the case of each Guarantor,
the representations and warranties set forth in Article VII of the Loan
Agreement as they relate to such Guarantor (in its capacity as a Subsidiary of
the Borrower) or to the Loan Documents to which such Guarantor is a party are
true and correct in all material respects, provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 5.01, be deemed to be a reference to such Guarantor’s
knowledge.

Section 5.02 Benefit to the Guarantor. The Borrower is a member of an affiliated
group of companies that includes each Guarantor, and the Borrower and the
Guarantors are engaged in related businesses. Each Guarantor is a Subsidiary of
the Borrower and its guaranty and surety

 

10



--------------------------------------------------------------------------------

obligations pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, it; and it has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and the Borrower.

Section 5.03 Perfected First Priority Liens. Upon entry of the Interim Financing
Order (with respect to the period between the entry of the Interim Financing
Order and entry of the Final Financing Order) and the Final Financing Order with
respect to the period after entry of the Final Financing Order), the security
interests granted pursuant to this Agreement (a) upon completion of the filings
and other actions specified on Schedule 3 (which, in the case of all filings and
other documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed and duly executed form) will constitute valid
perfected security interests in favor of the Administrative Agent in all of the
Collateral in which a security interest may be perfected by filing under the
Uniform Commercial Code or by possession, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (b) is
subject to the Carve Out Amount, but otherwise is senior in priority to the
adequate protection Liens securing the Pre-Petition Indebtedness and all other
Liens other than, solely with respect to any Collateral constitutes Pre-Petition
Collateral, Permitted Senior Liens. The security interest granted hereunder
shall not be subject to preservation of any lien under Section 551 of the
Bankruptcy Code.

Section 5.04 Prior Names, Addresses, Locations of Tangible Assets. Schedule 4
correctly sets forth (a) all names that such Grantor has used in the last five
years and (b) the chief executive office of such Grantor over the last five
years.

Section 5.05 Pledged Securities. The shares (or such other interests) of Pledged
Securities pledged by such Grantor hereunder constitute all the issued and
outstanding shares (or such other interests) of all classes of the capital stock
or other equity interests of each Issuer owned by such Grantor. All the shares
(or such other interests) of the Pledged Securities have been duly and validly
issued and are fully paid and nonassessable; and such Grantor is the record and
beneficial owner of, and has good title to, the Pledged Securities pledged by it
hereunder, free of any and all Liens except Excepted Liens or options in favor
of, or claims of, any other Person, except the security interest created by this
Agreement.

Section 5.06 Instruments and Chattel Paper. Such Grantor has delivered to the
Administrative Agent all Collateral constituting Instruments and Chattel Paper.
No Collateral constituting Chattel Paper or Instruments contains any statement
therein to the effect that such Collateral has been assigned to an identified
party other than the Administrative Agent, and the grant of a security interest
in such Collateral in favor of the Administrative Agent hereunder does not
violate the rights of any other Person as a secured party.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations (other than amounts in respect of indemnification, expense,
reimbursement, yield protection or tax gross-up for which no claim has been
made) shall have been paid in full and the Commitments shall have terminated:

Section 6.01 Covenants in Loan Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.

Section 6.02 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 5.03 and shall defend such security interest against the claims and
demands of all Persons whomsoever except for Liens permitted by Section 9.03 of
the Loan Agreement.

(b) At any time and from time to time, upon the reasonable request of the
Administrative Agent or any other Secured Party, and at the sole expense of such
Grantor, such Grantor will promptly and duly give, execute, deliver, indorse,
file or record any and all financing statements, continuation statements,
amendments, notices (including, without limitation, notifications to financial
institutions and any other Person), contracts, agreements, assignments,
certificates, stock powers or other instruments, obtain any and all governmental
approvals and consents and take or cause to be taken any and all steps or acts
that may be necessary or advisable or as the Administrative Agent may reasonably
request to create, perfect, establish the priority of, or to preserve the
validity, perfection or priority of, the Liens granted by this Agreement or to
enable the Administrative Agent or any other Secured Party to enforce its
rights, remedies, powers and privileges under this Agreement with respect to
such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.

(c) Notwithstanding the foregoing, no Grantor shall be required to perfect the
security interest of the Secured Creditors in any Deposit Accounts, Securities
Accounts, Commodities Accounts unless (i) an Event of Default exists and
(ii) the Administrative Agent has notified the Borrower that it elects to have
its security interest in such assets perfected.

Section 6.03 Pledged Securities.

(a) If such Grantor shall become entitled to receive or shall receive any stock
certificate or other instrument (including, without limitation, any certificate
or instrument representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate or
instrument issued in connection with any reorganization), option or rights in
respect of the capital stock or other equity interests of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares (or such other interests) of the Pledged Securities, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the other Secured Parties, hold the same in trust for
the Administrative Agent and the other Secured Parties and

 

12



--------------------------------------------------------------------------------

deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) unless otherwise permitted hereby, vote to enable, or take any
other action to permit, any Issuer to issue any stock or other equity interests
of any nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any stock or other equity
interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, the Pledged
Securities or Proceeds thereof (except pursuant to a transaction permitted by
the Loan Agreement), (iii) except for Liens permitted by Section 9.03 of the
Loan Agreement, create, incur or permit to exist any Lien or option in favor of,
or any claim of any Person with respect to, any of the Pledged Securities or
Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement or (iv) except as permitted by the Loan Agreement
enter into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any of the
Pledged Securities or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.03(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Section 7.01(c) and Section 7.05 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 7.01(c) or
Section 7.05 with respect to the Pledged Securities issued by it.

(d) Such Grantor shall furnish to the Administrative Agent such stock powers and
other equivalent instruments of transfer as may be required by the
Administrative Agent to assure the transferability of and the perfection of the
security interest in the Pledged Securities when and as often as may be
reasonably requested by the Administrative Agent.

(e) The Pledged Securities will at all times constitute not less than 100% of
the capital stock or other equity interests of the Issuer thereof owned by any
Grantor. Each Grantor will not permit any Issuer of any of the Pledged
Securities to issue any new shares (or other interests) of any class of capital
stock or other equity interests of such Issuer without the prior written consent
of the Administrative Agent unless immediately upon issuance the same are
pledged and, if applicable, delivered to Administrative Agent pursuant to the
terms hereof to the extent necessary to give Administrative Agent a first
priority security interest after such issue in at least the same percentage of
such Issuer’s outstanding shares or other interests as Grantor had before such
issue.

Section 6.04 Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim that satisfies the requirements of the following
sentence, such Grantor

 

13



--------------------------------------------------------------------------------

shall, within thirty (30) days after such Commercial Tort Claim satisfies such
requirements, notify the Administrative Agent and the other Secured Parties in a
writing signed by such Grantor containing a brief description thereof, and
granting to the Administrative Agent in such writing (for the benefit of the
Secured Parties) a security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent and the other Secured
Parties. The provisions of the preceding sentence shall apply only to a
Commercial Tort Claim that satisfies the following requirements: (a) the
monetary value claimed by or payable to the relevant Grantor in connection with
such Commercial Tort Claim shall exceed $1,000,000, and either (b) (i) such
Grantor shall have filed a law suit or counterclaim or otherwise commenced legal
proceedings (including, without limitation, arbitration proceedings) against the
Person against whom such Commercial Tort Claim is made, or (ii) such Grantor and
the Person against whom such Commercial Tort Claim is asserted shall have
entered into a settlement agreement with respect to such Commercial Tort Claim.
In addition, to the extent that the existence of any Commercial Tort Claim held
or acquired by any Grantor is disclosed by such Grantor in any public filing
with the Securities Exchange Commission or any successor thereto or analogous
Governmental Authority, or to the extent that the existence of any such
Commercial Tort Claim is disclosed in any press release issued by any Grantor,
then, upon the request of the Administrative Agent, the relevant Grantor shall,
within thirty (30) days after such request is made, transmit to the
Administrative Agent and the other Secured Parties a writing signed by such
Grantor containing a brief description of such Commercial Tort Claim and
granting to the Administrative Agent in such writing (for the benefit of the
Secured Parties) a security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent and the other Secured
Parties.

ARTICLE VII

REMEDIAL PROVISIONS

Section 7.01 Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.01(b), each Grantor shall be permitted to receive all dividends paid
in respect of the Pledged Securities, to the extent permitted in the Loan
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.

(b) Upon (i) the occurrence and during the continuance of an Event of Default
and (ii) delivery of written notice by the Administrative Agent to the Borrower,
with a copy to the issuer of Equity Interests owned by any Grantor, directing
the Grantors to refrain from voting those Equity Interests, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities and make
application thereof to the Secured Obligations in accordance with Section 10.02
of the Loan Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or

 

14



--------------------------------------------------------------------------------

otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder (and each Issuer party hereto
hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

(d) After the occurrence and during the continuation of an Event of Default, if
the Issuer of any Pledged Securities is the subject of bankruptcy, insolvency,
receivership, custodianship or other proceedings under the supervision of any
Governmental Authority, then all rights of the Grantor in respect thereof to
exercise the voting and other consensual rights which such Grantor would
otherwise be entitled to exercise with respect to the Pledged Securities issued
by such Issuer shall cease, and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right to exercise
such voting and other consensual rights, but the Administrative Agent shall have
no duty to exercise any such voting or other consensual rights and shall not be
responsible for any failure to do so or delay in so doing.

Section 7.02 Collections on Accounts, Etc. The Administrative Agent hereby
authorizes each Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. Upon the request of the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall notify the Account Debtors that the applicable Accounts, Chattel Paper and
Payment Intangibles have been assigned to the Administrative Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent. During the existence of an
Event of Default, the Administrative Agent may in its own name or in the name of
others communicate with the Account Debtors to verify with them to its
satisfaction the existence, amount and terms of any Accounts, Chattel Paper or
Payment Intangibles.

 

15



--------------------------------------------------------------------------------

Section 7.03 Proceeds. If required by the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, any payments
of Accounts, Instruments, Chattel Paper and Payment Intangibles, when collected
or received by each Grantor, and any other cash or non-cash Proceeds received by
each Grantor upon the sale or other disposition of any Collateral, shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a special collateral account maintained by
the Administrative Agent, subject to withdrawal by the Administrative Agent for
the ratable benefit of the Secured Parties only, as hereinafter provided, and,
until so turned over, shall be held by such Grantor in trust for the
Administrative Agent for the ratable benefit of the Secured Parties, segregated
from other funds of any such Grantor. Each deposit of any such Proceeds shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit. All Proceeds (including, without
limitation, Proceeds constituting collections of Accounts, Chattel Paper,
Instruments) while held by the Administrative Agent (or by any Grantor in trust
for the Administrative Agent for the ratable benefit of the Secured Parties)
shall continue to be collateral security for all of the Secured Obligations and
shall not constitute payment thereof until applied as hereinafter provided. At
such intervals as may be agreed upon by each Grantor and the Administrative
Agent, or, if an Event of Default shall have occurred and be continuing, at any
time at the Administrative Agent’s election, the Administrative Agent shall
apply all or any part of the funds on deposit in said special collateral account
on account of the Secured Obligations in such order as the Administrative Agent
may elect, and any part of such funds which the Administrative Agent elects not
so to apply and deems not required as collateral security for the Secured
Obligations shall be paid over from time to time by the Administrative Agent to
each Grantor or to whomsoever may be lawfully entitled to receive the same.

Section 7.04 Texas UCC and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement, the other Loan Documents, any Hedging Arrangment and in any
other instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights, remedies, powers and privileges of a secured party
under the Texas UCC (whether the Texas UCC is in effect in the jurisdiction
where such rights, remedies, powers or privileges are asserted) or any other
applicable law or otherwise available at law or equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale

 

16



--------------------------------------------------------------------------------

or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. If an Event of Default shall occur and be continuing, each
Grantor further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by Grantor, including any equity or right of redemption, stay or appraisal which
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted. Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in accordance with
Section 10.02 of the Loan Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9.615 of the Texas UCC,
need the Administrative Agent account for the surplus, if any, to any Grantor.
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against the Administrative Agent or any other
Secured Party arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

(b) In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Secured Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner. The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

Section 7.05 Private Sales of Pledged Securities. Each Grantor recognizes that
the Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Securities for the period of time necessary
to permit the Issuer thereof to register such securities for public sale under
the Securities Act, or under applicable state securities laws, even if such
Issuer would agree to do so. Each Grantor agrees to use its

 

17



--------------------------------------------------------------------------------

commercially reasonable efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales of all or any portion of
the Pledged Securities pursuant to this Section 7.05 valid and binding and in
compliance with any and all other applicable Governmental Requirements, but no
Grantor will be required to register any of the Pledged Securities under the
Securities Act.

Section 7.06 Waiver; Deficiency. To the extent permitted by applicable law, each
Grantor waives and agrees not to assert any rights or privileges which it may
acquire under the Texas UCC or any other applicable law. Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Secured Obligations
and the documented fees and disbursements of any attorneys employed by the
Administrative Agent or any other Secured Party to collect such deficiency.

Section 7.07 Non-Judicial Enforcement. The Administrative Agent may enforce its
rights hereunder without prior judicial process or judicial hearing, and to the
extent permitted by law, each Grantor expressly waives any and all legal rights
which might otherwise require the Administrative Agent to enforce its rights by
judicial process.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all reasonably appropriate action and to execute any and all documents
and instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) unless being disputed under Section 9.03(a) of the Loan Agreement, pay or
discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(ii) execute, in connection with any sale provided for in Section 7.04 or
Section 7.05, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and

(iii) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account, Instrument,
General Intangible, Chattel Paper or Payment Intangible or with respect to any
other Collateral, and to file any claim or to take any other action

 

18



--------------------------------------------------------------------------------

or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Account, Instrument or General Intangible or with respect to any
other Collateral whenever payable; (C) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(D) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (E) receive, change the address for delivery, open and dispose of
mail addressed to any Grantor, and to execute, assign and indorse negotiable and
other instruments for the payment of money, documents of title or other
evidences of payment, shipment or storage for any form of Collateral on behalf
of and in the name of any Grantor; (F) commence and prosecute any suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (G) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (H) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (I) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 8.01, together with interest thereon at
the Post-Default Rate from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 8.02 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9.207 of the Texas UCC or otherwise,
shall be to deal with it in the same manner

 

19



--------------------------------------------------------------------------------

as the Administrative Agent deals with similar property for its own account and
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral. Neither the Administrative Agent, any other Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Administrative Agent and the other Secured
Parties hereunder are solely to protect the Administrative Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party to exercise any such powers.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents (collectively, the “Indemnitees”) shall be responsible to any Grantor for
any act or failure to act hereunder, NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH EXCULPATION
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULT FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. To the fullest extent
permitted by applicable law, the Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Secured Obligations, or to take any steps necessary to
preserve any rights against any Grantor or other Person or ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not it has or is deemed
to have knowledge of such matters. Each Grantor, to the extent permitted by
applicable law, waives any right of marshaling in respect of any and all
Collateral, and waives any right to require the Administrative Agent or any
other Secured Party to proceed against any Grantor or other Person, exhaust any
Collateral or enforce any other remedy which the Administrative Agent or any
other Secured Party now has or may hereafter have against each Guarantor, any
Grantor or other Person.

Section 8.03 Execution of Financing Statements. Pursuant to the Texas UCC and
any other applicable law, each Grantor authorizes the Administrative Agent, its
counsel or its representative, at any time and from time to time, to file or
record financing statements, continuation statements, amendments thereto and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.
Additionally, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time

 

20



--------------------------------------------------------------------------------

to time, to file or record such financing statements that describe the
collateral covered thereby as “all assets of the Grantor”, “all personal
property of the Grantor” or words of similar effect. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

Section 8.04 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Loan Agreement and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

ARTICLE IX

SUBORDINATION OF INDEBTEDNESS

Section 9.01 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” means all debts and obligations of the Borrower or any other
Grantor to any Grantor (other than the Borrower), whether such debts and
obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. After and during the
continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Guarantor Claims.

Section 9.02 Payments Held in Trust. In the event that notwithstanding
Section 9.01, any Grantor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, then it agrees: (a) to hold
in trust for the Administrative Agent and the other Secured Parties an amount
equal to the amount of all funds, payments, claims or distributions so received,
and (b) that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.

Section 9.03 Liens Subordinate. Each Grantor agrees that, until the Secured
Obligations then due are paid in full and the Commitments terminated, any Liens
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Secured Obligations, regardless
of whether such encumbrances in favor of such Grantor, the Administrative Agent
or any other Secured Party presently exist or are hereafter created or attach.
Without the prior written consent of the Administrative Agent, no Grantor,
during the period in which any of the Secured Obligations (other than amounts in

 

21



--------------------------------------------------------------------------------

respect of indemnification, expense reimbursement, yield protection or tax
gross-up for which no claim has been made) are outstanding or the Commitments
are in effect, shall (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Guarantor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.

Section 9.04 Notation of Records. Upon the request of the Administrative Agent,
all promissory notes and all accounts receivable ledgers or other evidence of
the Guarantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.01 Waiver. No failure on the part of the Administrative Agent or any
other Secured Party to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under any of the
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

Section 10.02 Notices. All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 12.01 of the
Loan Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1.

Section 10.03 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.04 of the Loan Agreement.

Section 10.04 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns; provided that except as set forth in Section 9.12 of the Loan
Agreement, no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and the Lenders.

Section 10.05 Invalidity. In the event that any one or more of the provisions
contained in this Agreement or in any of the Loan Documents to which a Grantor
is a party shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or such other Loan Document.

 

22



--------------------------------------------------------------------------------

Section 10.06 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic means (such as a PDF) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.07 Survival. To the extent that any payments on the Secured
Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Secured Obligations
so satisfied shall be revived and continue as if such payment or proceeds had
not been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each Security Instrument shall continue in full force and effect. In such event,
each Security Instrument shall be automatically reinstated and each Grantor
shall take such action as may be reasonably requested by the Administrative
Agent and the other Secured Parties to effect such reinstatement, whether in
relation to the Bankruptcy Cases or otherwise.

Section 10.08 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 10.09 No Oral Agreements. The Loan Documents embody the entire agreement
and understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

Section 10.10 Governing Law; Submission to Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the state of Texas.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENTS TO WHICH A GRANTOR IS A PARTY SHALL BE BROUGHT IN THE BANKRUPTCY
COURT, AND EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE GRANTORS HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURT. EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE GRANTORS

 

23



--------------------------------------------------------------------------------

HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE THE ADMINISTRATIVE AGENT OR
ANY LENDER FROM OBTAINING JURISDICTION OVER SUCH GRANTOR IN ANY COURT OTHERWISE
HAVING JURISDICTION.

(c) EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE GRANTORS IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT THE ADDRESS SPECIFIED ON
SCHEDULE 1 OF THIS AGREEMENT OR IN THE CREDIT AGREEMENT, AS APPLICABLE, SUCH
SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY HOLDER
OF A NOTE OR GRANTOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST SUCH GRANTOR IN ANY
OTHER JURISDICTION.

(d) EACH GRANTOR AND EACH LENDER HEREBY (I) IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (IV)
ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 10.10.

Section 10.11 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

24



--------------------------------------------------------------------------------

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Lenders.

(d) Each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the Security Instruments and agrees that it is charged with
notice and knowledge of the terms of this Agreement and the Security
Instruments; that it has in fact read this Agreement and is fully informed and
has full notice and knowledge of the terms, conditions and effects of this
Agreement; that it has been represented by independent legal counsel of its
choice throughout the negotiations preceding its execution of this Agreement and
the Security Instruments; and has received the advice of its attorney in
entering into this Agreement and the Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability. Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the Security Instruments on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”

(e) Each Grantor warrants and agrees that each of the waivers and consents set
forth in this Agreement are made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against the Borrower, any other
Grantor, the Secured Parties or any other Person or against any collateral. If,
notwithstanding the intent of the parties that the terms of this Agreement shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.

Section 10.12 Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 8.14 of the
Loan Agreement and is not a signatory hereto shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto.

Section 10.13 Set-Off. Each Grantor agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Secured
Party may otherwise have, each Secured Party shall have the right and be
entitled during the continuance of an Event of Default (after consultation with
the Administrative Agent), at its option, to offset (i) balances held by it or
by any of its Affiliates for account of any Grantor or any Subsidiary at any of
its offices, in Dollars or in any other currency and (ii) amounts due and
payable to such Lender under any Hedging Arrangement against any principal of or
interest on any of such Secured Party’s Loans,

 

25



--------------------------------------------------------------------------------

or any other amount due and payable to such Secured Party hereunder, which is
not paid when due (regardless of whether such balances are then due to such
Person), in which case it shall promptly notify the Borrower and the
Administrative Agent thereof, provided that such Secured Party’s failure to give
such notice shall not affect the validity thereof.

Section 10.14 Releases.

(a) Release Upon Payment in Full. The grant of a security interest hereunder and
all of rights, powers and remedies in connection herewith shall remain in full
force and effect until the termination of this Agreement, at which time the
Administrative Agent shall (i) retransfer and deliver all Collateral in its
possession to the Grantors, and (ii) execute a written release or termination
statement and reassigned to the Grantors without recourse or warranty any
remaining Collateral and all rights conveyed hereby. Upon the complete payment
of the Secured Obligations (other than amounts in respect of indemnification,
expense, reimbursement, yield protection or tax gross-up for which no claim has
been made), the termination of the Hedging Arrangements, the Loan Agreement and
the Commitments and the compliance by the Grantors with all covenants and
agreements hereof, the Administrative Agent, at the written request and expense
of the Borrower, will promptly release, reassign and transfer the Collateral to
the Grantors and declare this Agreement to be terminated and of no further force
or effect.

(b) Further Assurances. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Loan
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral and the capital stock of such Grantor. At the
request and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the capital stock of such Grantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Loan Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request for release identifying the relevant Grantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Loan Agreement and the other Loan Documents.

(c) Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9.620 of the Texas UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Secured Obligations or otherwise to be in full
satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured Obligations in the full amount
then outstanding or until such subsequent time as is provided in
Section 10.14(a).

Section 10.15 Reinstatement. The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the

 

26



--------------------------------------------------------------------------------

provision of collateral herein) shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Grantor, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any Grantor
or any substantial part of its property, or otherwise, all as though such
payments had not been made.

Section 10.16 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

Section 10.17 Orders. In the event of any inconsistency between the terms and
conditions of this Agreement and the Loan Agreement, the provisions of the Loan
Agreement shall govern and control. In the event of any inconsistency between
the terms and conditions of this Agreement and the Financing Orders, the
provisions of the Financing Orders shall govern and control. The Grantors, the
Administrative Agent and the Lenders shall be entitled to rely in good faith
upon the Financing Orders notwithstanding objection thereto or appeal therefrom
by any interested party. The Grantors, the Administrative Agent and the Lenders
shall be permitted and required to perform their respective obligations in
compliance with this Agreement notwithstanding any such objection or appeal
unless the relevant Financing Order has been stayed by a court of competent
jurisdiction.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

 

BORROWER: DUNE ENERGY, INC. By:

/s/ Frank T. Smith, Jr.

Name: Frank T. Smith, Jr. Title: Senior Vice President, Chief Financial Officer
GUARANTORS: DUNE OPERATING COMPANY By:

/s/ Frank T. Smith, Jr.

Name: Frank T. Smith, Jr. Title: Senior Vice President, Secretary and Director
DUNE PROPERTIES, INC. By:

/s/ Frank T. Smith, Jr.

Name: Frank T. Smith, Jr. Title: Senior Vice President, Secretary and Director



--------------------------------------------------------------------------------

Acknowledged and Agreed to as

of the date hereof by:

ADMINISTRATIVE AGENT: BANK OF MONTREAL By:

/s/ Sue R. Blazis

Name: Sue R. Blazis Title: Managing Director